Exhibit 10.3

AMENDMENT NO. 2 TO MASTER REPURCHASE AGREEMENT

AMENDMENT NO. 2 TO MASTER REPURCHASE AGREEMENT, dated as of June 27, 2014 (this
“Amendment”), between PARLEX 4 FINANCE, LLC (“Seller”), and JPMORGAN CHASE BANK,
NATIONAL ASSOCIATION, a national banking association (“Buyer”). Capitalized
terms used but not otherwise defined herein shall have the meanings given to
them in the Repurchase Agreement (as defined below).

RECITALS

WHEREAS, Seller and Buyer are parties to that certain Master Repurchase
Agreement, dated as of June 28, 2013, as amended by that certain Amendment No. 1
to Master Repurchase Agreement, dated as of December 20, 2013 (as amended, the
“Existing Repurchase Agreement”); and

WHEREAS, Seller and Buyer have agreed, subject to the terms and conditions
hereof, that the Existing Repurchase Agreement shall be amended as set forth in
this Amendment.

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Seller and Buyer agree as follows:

SECTION 1. Amendments to Master Repurchase Agreement.

(a) Article 2 of the Existing Repurchase Agreement is hereby amended by
replacing the definition of “Change of Control” in its entirety with the
following new defined term:

“Change of Control” shall mean the occurrence of any of the following:

(i)     the consummation of a merger or consolidation of Guarantor with or into
another entity or any other reorganization, if more than fifty percent (50%) of
the combined voting power of the continuing or surviving entity’s stock or other
ownership interest in such entity outstanding immediately after such merger,
consolidation or such other reorganization is not owned directly or indirectly
by Persons who were stockholders or holders of such other ownership interests in
Guarantor immediately prior to such merger, consolidation or other
reorganization;

(ii)     any “person” or “group” (within the meaning of Section 13(d) or 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) shall
become, or obtain rights (whether by means of warrants, options or otherwise) to
become, the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act), directly or indirectly, of a percentage of the total voting power
of all classes of Capital Stock of Guarantor entitled to vote



--------------------------------------------------------------------------------

generally in the election of directors, of twenty percent (20%) or more other
than Affiliates of Guarantor and related funds of The Blackstone Group L.P. or
to the extent such interests are obtained through public market offering or
secondary market trading;

(iii)     Guarantor shall cease to own, of record and beneficially, directly or
indirectly, one hundred percent (100%) of the outstanding Capital Stock of any
Parent and to Control any Parent or any Parent shall cease to own, of record and
beneficially, directly or indirectly, one hundred percent (100%) of the
outstanding Capital Stock of Seller and to Control the Seller; or

(iv)     a Transfer of all or substantially all of Guarantor’s assets (other
than any securitization transaction or any repurchase or other similar
transactions in the ordinary course of Guarantor’s business).”

(b) The definition of “Funding Period”, as set forth in Article 2 of the
Existing Repurchase Agreement, is hereby amended by deleting “June 27, 2014” and
inserting “June 27, 2015” in lieu thereof.

(c) Article 12(a)(xix) of the Existing Repurchase Agreement is hereby amended by
deleting the word “and” from the end thereof.

(d) Article 12(a)(xx) of the Existing Repurchase Agreement is hereby amended by
deleting the period at the end thereof and inserting “; and” in lieu thereof.

(e) Article 12 of the Existing Repurchase Agreement is hereby amended by adding
the following new Article 12(a)(xxi) in correct numerical order:

“(xxi) a Change of Control occurs with respect to either Seller or Guarantor
without the prior written consent of Buyer.”

(f) Exhibit VI of the Existing Repurchase Agreement is hereby amended by adding
the following new paragraph (n) at the end of the subsection thereof entitled
“REPRESENTATIONS AND WARRANTIES REGARDING EACH INDIVIDUAL PURCHASED ASSET THAT
IS A JUNIOR MORTGAGE LOAN (OTHER THAN A PARTICIPATION INTEREST)”, in correct
alphabetical order:

(n)     The representations and warranties set forth in this Exhibit VI
regarding Senior Mortgage Loans shall be deemed incorporated herein and made by
Seller with respect to each such Junior Mortgage Loan.

SECTION 2. Conditions Precedent. This Amendment shall become effective on the
date (the “Amendment Effective Date”) on which this Amendment is executed and
delivered by a duly authorized officer of each of Seller and Buyer and
acknowledged and agreed by each of Guarantor and Parlex 4 UK Finco, LLC.

 

-2-



--------------------------------------------------------------------------------

SECTION 3. Representations and Warranties. On and as of the date first above
written, Seller hereby represents and warrants to Buyer that (a) it is in
compliance with all the terms and provisions set forth in the Repurchase
Agreement on its part to be observed or performed, (b) after giving effect to
this Amendment, no Default or Event of Default under the Repurchase Agreement
has occurred and is continuing, and (c) after giving effect to this Amendment,
the representations and warranties contained in Article 9 of the Repurchase
Agreement are true and correct in all material respects as though made on such
date (except for any such representation or warranty that by its terms refers to
a specific date other than the date first above written, in which case it shall
be true and correct in all material respects as of such other date).

SECTION 4. Acknowledgments of Guarantor. Guarantor hereby acknowledges (a) the
execution and delivery of this Amendment and Amendment No. 1 to the Fee and
Pricing Letter, dated as of the date hereof, between Buyer and Seller, and
agrees that it continues to be bound by the Guarantee Agreement to the extent of
the Obligations (as defined therein), as such obligations may be increased in
connection with the extension of the Funding Period pursuant to this Amendment,
and (b) that, as of the date hereof, Buyer is in compliance with its
undertakings and obligations under the Repurchase Agreement, the Guarantee
Agreement and each of the other Repurchase Documents.

SECTION 5. Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing Repurchase Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its respective terms;
provided, however, that upon the Amendment Effective Date, all references in the
Repurchase Agreement to the “Transaction Documents” shall be deemed to include,
in any event, this Amendment. Each reference to Repurchase Agreement in any of
the Transaction Documents shall be deemed to be a reference to the Repurchase
Agreement as amended hereby.

SECTION 6. Counterparts. This Amendment may be executed in counterparts, each of
which so executed shall be deemed to be an original, but all of such
counterparts shall together constitute but one and the same instrument. Delivery
of an executed counterpart of a signature page to this Amendment in Portable
Document Format (.PDF) or by facsimile transmission shall be effective as
delivery of a manually executed original counterpart thereof.

SECTION 7. Costs and Expenses. Seller shall pay Buyer’s reasonable actual out of
pocket costs and expenses, including reasonable fees and expenses of
accountants, attorneys and advisors, incurred in connection with the
preparation, negotiation, execution and consummation of this Amendment.

SECTION 8. Submission to Jurisdiction. Each party irrevocably and
unconditionally (i) submits to the non-exclusive jurisdiction of any United
States Federal or New York State court sitting in Manhattan, and any appellate
court from any such court, solely for the purpose of any suit, action or
proceeding brought to enforce its obligations under this Amendment or relating
in any way to this Amendment and (ii) waives, to the fullest extent it may
effectively do so, any defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court and any right of jurisdiction on
account of its place of residence or domicile.

 

-3-



--------------------------------------------------------------------------------

To the extent that either party has or hereafter may acquire any immunity
(sovereign or otherwise) from any legal action, suit or proceeding, from
jurisdiction of any court or from set off or any legal process (whether service
or notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise) with respect to itself or any of
its property, such party hereby irrevocably waives and agrees not to plead or
claim such immunity in respect of any action brought to enforce its obligations
under this Amendment or relating in any way to this Amendment.

The parties hereby irrevocably waive, to the fullest extent each may effectively
do so, the defense of an inconvenient forum to the maintenance of such action or
proceeding and irrevocably consent to the service of any summons and complaint
and any other process by the mailing of copies of such process to them at their
respective address specified in the Repurchase Agreement. The parties hereby
agree that a final judgment in any such action or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law. Nothing in this Section 8 shall affect the right
of Buyer to serve legal process in any other manner permitted by law or affect
the right of Buyer to bring any action or proceeding against Seller or its
property in the courts of other jurisdictions.

SECTION 9. WAIVER OF JULY TRIAL. EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING
OUT OF OR RELATING TO THIS AMENDMENT.

SECTION 10. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF
THE NEW YORK GENERAL OBLIGATIONS LAW WITHOUT GIVING EFFECT TO THE CONFLICT OF
LAW PRINCIPLES THEREOF.

[SIGNATURES FOLLOW]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

BUYER:

 

JPMORGAN CHASE BANK, NATIONAL

ASSOCIATION,

a national banking association organized under the laws of the United States

By:

/s/ Joseph E. Geoghan

Name:   Joseph E. Geoghan

Title:     Managing Director

 

SELLER:

 

PARLEX 4 FINANCE, LLC,

a Delaware limited liability company

By:

/s/ Douglas Armer

Name:  Douglas Armer

Title:    Managing Director

     Head of Capital Markets

 

 

Signature Page to Amendment No. 2 to Master Repurchase Agreement



--------------------------------------------------------------------------------

Acknowledged and Agreed:

PARLEX 4 UK FINCO, LLC, a Delaware

limited liability company, in its capacity as a

Seller under the Other Repurchase Agreement,

and solely for purposes of acknowledging and

agreeing to the terms of this Amendment:

 

By: /s/ Douglas Armer

Name: Douglas Armer

Title:   Managing Director

    Head of Capital Markets

BLACKSTONE MORTGAGE TRUST,

INC., a Maryland corporation, in its capacity as

Guarantor, and solely for purposes of

acknowledging and agreeing to the terms of this

Amendment:

 

By:

/s/ Douglas Armer

Name: Douglas Armer

Title:   Managing Director

    Head of Capital Markets

 

 

Signature Page to Amendment No. 2 to Master Repurchase Agreement